TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-04-00623-CV



                      Parker Barber & Beauty Supply, Inc., Appellant

                                               v.

        The Wella Corporation, Donald German and Stephen Crawford, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
        NO. GN200002, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING



                            CONCURRING OPINION


              I concur in the judgment only.




                                            __________________________________________

                                            Jan P. Patterson, Justice



Before Chief Justice Law, Justices Patterson and Puryear

Filed: October 11, 2006